 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONTAGE RESOURCES CORPORATION



2019 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

ARTICLE I

GENERAL

1

 

 

 

Section 1.01

Purpose

1

Section 1.02

Definitions

1

Section 1.03  

Administration

3

(a)

Authority of the Committee

3

(b)

Manner of Exercise of Committee Authority

4

(c)

Limitation of Liability

4

Section 1.04

Stock Subject to Plan

4

(a)

Total Shares Available

4

(b)

Prior Plan

4

(c)

Stock Offered

4

Section 1.05

Eligibility

4

Section 1.06

Award Limitations

4

(a)

Plan Limit on Awards of Incentive Stock Options

5

(b)

Annual Limit on Awards to Non-Employee Directors

5

 

 

 

ARTICLE II

AWARDS UNDER THE PLAN

5

 

 

 

Section 2.01

General

5

Section 2.02

Options

5

(a)

Exercise Price

5

(b)

Time and Conditions of Exercise

5

(c)

Payment

5

(d)

Exercise Term

5

(e)

ISOs

6

(f)

Prohibition on Repricing

6

Section 2.03

Stock Appreciation Rights

6

(a)

Right to Payment

6

(b)

Time and Conditions of Exercise

6

(c)

Prohibition on Repricing

6

Section 2.04

Restricted Stock

7

(a)

Restrictions

7

(b)

Rights as Stockholder

7

(c)

Certificates for Stock

7

(d)

Dividends and Splits

7

Section 2.05

Restricted Stock Units

7

Section 2.06

Dividend Equivalent Rights

7

Section 2.07

Stock or Other Stock-Based Awards

8

Section 2.08

Performance Awards

8

 

 

 

ARTICLE III

PROVISIONS APPLICABLE TO AWARDS

8

 

 

 

Section 3.01

Term of Awards

8

Section 3.02

Forfeiture Events

8

Section 3.03

No Rights as a Stockholder

8

Section 3.04

Form and Timing of Payment under Awards; Deferrals

8

Section 3.05

Existence of Plans and Awards

9

Section 3.06

Change of Control

9

(a)

General

9

(b)

Options and SARs

9

(c)

Dissolution or Liquidation

9

 

 

--------------------------------------------------------------------------------

 

Section 3.07

Adjustments

9

Section 3.08

Substitute Awards

10

Section 3.09

Transferability of Awards

10

Section 3.10

Taxes

10

Section 3.11

Amendment, Modification and Termination

10

Section 3.12

Correction of Errors

11

Section 3.13

Limitation on Rights Conferred under Plan

11

Section 3.14

Unfunded Status of Awards

11

Section 3.15

Nonexclusivity of the Plan

11

Section 3.16

Fractional Shares

11

Section 3.17

Severability

11

Section 3.18

Governing Law

11

Section 3.19

Conditions to Delivery of Stock

11

Section 3.20

Special Provisions Related Section 409A of the Code

12

Section 3.21

Plan Establishment and Term

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

Article I

GENERAL

Section 1.01Purpose.  The purpose of the Montage Resources Corporation 2019
Long-Term Incentive Plan (the “Plan”) is to assist Montage Resources Corporation
(the “Company”) and its Affiliates to attract, retain and motivate officers,
directors, employees (including prospective employees) and consultants, and to
promote the alignment of their interests with those of the Company’s
stockholders.  

Section 1.02Definitions.  Wherever the following terms are used they will have
the meanings set forth below, unless the context clearly indicates otherwise:

(a)“Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is directly or indirectly owned by the Company.

(b)“Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Dividend Equivalent Right, Other Stock-Based Award or Performance Award,
together with any other right or interest granted under the Plan to a
Participant.

(c)“Award Agreement” means the written document or documents by which each Award
is evidenced.

(d)“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

(e)“Beneficiary” means one or more persons, trusts or other entities designated
by a Participant, in his or her most recent written beneficiary designation
filed with the Company (pursuant to a form prescribed by the Committee), to
receive the benefits specified under the Plan upon such Participant’s death, or
to which Awards or other rights are transferred as permitted under Section
3.09.  If upon a Participant’s death there is no designated Beneficiary or
surviving designated Beneficiary, the term Beneficiary means the Participant’s
estate.

(f)“Board” means the Company’s Board of Directors.

(g)“Change of Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following after the Effective Date:

(i)A transaction or series of related transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any subsidiary of the Company, any employee
benefits plan (or related trust) sponsored or maintained by the Company or any
subsidiary of the Company, or any “person” that, prior to such transaction,
directly or indirectly controls, is controlled by, or is under common control
with, the Company (collectively, “Excluded Persons”)) directly or indirectly
becomes the Beneficial Owner of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities with respect to the election of directors of the Company;
or

(ii)During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the Board; provided, however, an individual who becomes a
member of the Board subsequent to the beginning of the twenty-four (24) month
period will be deemed to have satisfied such twenty-four (24) month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds (2/3) of the
directors who then qualified as Incumbent Directors;

(iii)The consummation of a sale or disposition of all or substantially all the
Company’s assets in one or a series of related transactions;

1

 

--------------------------------------------------------------------------------

 

(iv)The consummation of a merger, consolidation, or reorganization of the
Company or the acquisition of outstanding Stock and as a result of or in
connection with such transaction (A) fifty percent (50%) or more of the
outstanding Stock or the voting securities of the Company outstanding
immediately prior thereto or the outstanding shares of common stock or the
combined voting power of the outstanding voting securities of the surviving
entity are owned, directly or indirectly, by any other person other than an
Excluded Person, or (B) the voting securities of the Company outstanding
immediately prior thereto do not immediately after such transaction continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization; or

(v)The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(h)“Code” means the Internal Revenue Code of 1986, as amended.  Any reference
herein to a section of the Code includes any successor provision to such
section.

(i)“Committee” means a committee of two or more directors designated by the
Board to administer the Plan, and, to the extent the Board determines it is
appropriate for Awards under the Plan to qualify for the exemption available
under Rule 16b-3, will be a committee or subcommittee of the Board composed of
two or more members, each of whom is a “non-employee director” within the
meaning of Rule 16b-3.  

(j)“Company” has the meaning set forth in Section 1.01.

(k)“Dividend Equivalent Right” means a right granted under Section 2.06, which
represents an unfunded and unsecured promise to pay to the recipient amounts
equal to all or any portion of the regular cash dividends that would be paid on
shares of Stock covered by an Award if such shares had been delivered pursuant
to an Award.

(l)“Effective Date” has the meaning set forth in Section 3.21.

(m)“Eligible Person” means an individual described in Section 1.05.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)“Exercise Price” means (i) the case of Options, the price specified in the
recipient’s Award Agreement as the price-per-share of Stock at which such share
can be purchased pursuant to the Option, or (ii) in the case of SARs, the price
specified in the recipient’s Award Agreement as the reference price-per-share of
Stock used to calculate the amount payable upon settlement of the SAR.

(p)“Fair Market Value” means, with respect to Stock as of any specified date:
(i) if the Stock is traded on a national securities exchange, the closing price
of the Stock on the immediately preceding date (or if no sales occur on that
date, on the last preceding date on which such sales of the Stock are so
reported); (ii) if the Stock is not traded on a national securities exchange but
is traded over the counter, the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which Stock
was publicly traded; (iii) if the Stock is not publicly traded, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate; or (iii) if the specified date is the date of an initial public
offering of Stock, the offering price under such initial public offering.  In
all events, Fair Market Value will be determined pursuant to a method that
complies with the requirements of section 409A of the Code.

(q)“Incentive Stock Option” or “ISO” means an Option that is intended to qualify
for special Federal income tax treatment pursuant to sections 421 and 422 of the
Code, and which is so designated in the applicable Award Agreement.

2

 

--------------------------------------------------------------------------------

 

(r)“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its subsidiaries.

(s)“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

(t)“Option” means a right granted to a Participant under Section 2.02 to
purchase Stock at a specified price during specified time periods.

(u)“Other Stock-Based Award” means an Award granted to a Participant under
Section 2.07.

(v)“Participant” means, as of a specified date, a person who holds an Award that
is outstanding as of such specified date.

(w)“Performance Award” means a right, granted to a Participant under Section
2.08, to receive a cash payment, Stock or other Award based upon performance
criteria specified by the Committee.

(x)“Plan” has the meaning set forth in Section 1.01.

(y)“Prior Plan” means the Montage Resources Corporation (f/k/a Eclipse Resources
Corporation) 2014 Long-Term Incentive Plan, as amended.

(z)“Restricted Stock” means Stock granted to a Participant under Section 2.04
that is subject to certain restrictions and to a risk of forfeiture.

(aa)“Restricted Stock Unit” means an unfunded and unsecured right granted to a
Participant under Section 2.05, to receive Stock, cash or a combination thereof
at the end of a specified period, which right is subject to certain restrictions
and to a risk of forfeiture.

(bb)“Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, applicable to the Plan and
Participants.

(cc)“Securities Act” means the Securities Act of 1933, as amended.

(dd)“Stock” means the Company’s common stock, par value $0.01 per share, and
such other securities as may be substituted for Stock pursuant to Section 3.07.

(ee)“Stock Appreciation Right” or “SAR” means a right to receive, upon exercise
thereof, the excess of (i) the Fair Market Value of one share of Stock on the
date of exercise over (ii) the exercise price of the SAR.

Section 1.03Administration.

(a)Authority of the Committee.  The Plan will be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” are deemed to be references to the
“Board.”  The Committee has complete control over the administration of the Plan
and has the authority in its sole discretion to (i) exercise all of the powers
granted to it under the Plan, (ii) to the extent not inconsistent with the Plan,
prescribe, amend and rescind rules and regulations relating to the Plan
including rules governing its own operations, (iii) make all determinations
necessary or advisable in administering the Plan, (iv) correct any defect,
supply any omission and reconcile any inconsistency in the Plan, (v)  grant
Awards and determine who will receive Awards, when such Awards will be granted
and the terms of such Awards, including setting forth provisions with regard to
the termination of a recipient’s employment or service, (vi) accelerate the time
or times at which an Award becomes vested, unrestricted or may be exercised, and
(vii) waive or amend any goals, restrictions or conditions set forth in an Award
Agreement, unless otherwise provided in the Award Agreement. The determinations
of the Committee will be final, binding and conclusive.  By accepting any Award
under the Plan, each Participant and each person claiming under or through him
or her will be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the
Committee.

3

 

--------------------------------------------------------------------------------

 

(b)Manner of Exercise of Committee Authority.  Actions of the Committee may be
taken by the vote of a majority of its members present at a meeting (which may
be held telephonically).  Any action taken by written instrument signed by a
majority of the Committee members, and action so taken, will be fully as
effective as if it had been taken by a vote at a meeting.  The Committee may
allocate among its members and delegate to any person who is not a member of the
Committee, any of its powers, responsibilities or duties.  In delegating its
authority the Committee will consider the extent to which any delegation may
cause an Award to fail to meet the requirements of Rule 16b-3.

(c)Limitation of Liability.  The Committee and each member thereof will be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company, the Company’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of the Plan.  Members of the Committee and any officer or
employee of the Company acting at the direction or on behalf of the Committee
will not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and will, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination.  The foregoing right of indemnification is not
exclusive of any other rights of indemnification to which the member or such
other officer or employee may be entitled under the Company’s certificate of
incorporation or bylaws, each as may be amended from time to time, or otherwise.

Section 1.04Stock Subject to Plan.

(a)Total Shares Available.  Subject to adjustment as provided in Section 3.07,
the aggregate number of shares of Stock reserved and available for issuance
under the Plan will be 2,650,000.  No Award may be granted if the number of
shares of Stock to be delivered in connection with such Award exceeds the number
of shares of Stock remaining available under the Plan minus the aggregate number
of shares of Stock to be delivered in connection with then-outstanding
Awards.  To the extent that an Award terminates, expires, lapses for any reason,
or is settled in cash, any shares of Stock subject to the Award shall again be
available for issuance under the Plan. Shares of Stock tendered by a Participant
or withheld by the Company to satisfy the exercise price or tax withholding
obligation pursuant to any Award shall not be added to the shares of Stock
authorized for issuance under the Plan.

(b)Prior Plan. On and after the Effective Date, no new awards may be granted
under the Prior Plan, it being understood that awards outstanding under the
Prior Plan as of the Effective Date shall remain in full force and effect under
the Prior Plan according to their respective terms.

(c)Stock Offered.  The shares of Stock that may be delivered pursuant to Awards
may be authorized but unissued Stock or authorized and issued Stock held in the
Company’s treasury, or otherwise acquired for purposes of the Plan.

Section 1.05Eligibility.  Awards under the Plan may be made to current, former
(solely with respect to their final year of service) and prospective officers,
directors, employees, advisors, agents and consultants of the Company or an
Affiliate as the Committee may select.

Section 1.06Award Limitations.  Except as provided under this Section 1.06,
there is no limit on the amount of cash and securities (other than the overall
Plan limit on shares of Stock as provided in Section 1.04) that may be subject
to Awards to any Eligible Person under the Plan.

4

 

--------------------------------------------------------------------------------

 

(a)Plan Limit on Awards of Incentive Stock Options.  Subject to adjustment as
provided in Section 3.07, no more than 2,650,000 shares of Stock that can be
delivered under the Plan may be deliverable pursuant to the exercise of
Incentive Stock Options.

(b)Annual Limit on Awards to Non-Employee Directors.  Notwithstanding any
provision to the contrary in the Plan or in any policy of the Company regarding
compensation payable to a Non-Employee Director, the sum of the grant date fair
value (determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of all Awards payable in Stock and the maximum amount that may become
payable pursuant to all cash-based Awards that may be granted under the Plan to
an individual as compensation for services as a Non-Employee Director, together
with cash compensation paid to the Non-Employee Director in the form Board and
Committee retainer, meeting or similar fees, during any calendar year shall not
exceed $750,000.

Article II

AWARDS UNDER THE PLAN

Section 2.01General.  Options, SARs, Restricted Stock Units, Restricted Stock,
Performance Awards, Dividend Equivalent Rights, Other Stock-Based Awards, or any
combination thereof, may be granted to such Eligible Persons and for, covering
or relating to, such number of shares of Stock as the Committee may
determine.  Determinations made by the Committee under the Plan need not be
uniform and Awards may be made selectively among Eligible Persons under the
Plan, whether or not such Eligible Persons are similarly situated.

Section 2.02Options.  The Committee is authorized to grant Options to Eligible
Persons on the following terms and conditions:

(a)Exercise Price.  The exercise price per share of Stock under an Option will
be determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 3.08)
will not be less than the Fair Market Value per share of Stock on the date of
grant (or in the case of an Incentive Stock Option granted to an individual who
possesses more than 10 percent of the total combined voting power of all classes
of stock of the Company or its parent or any subsidiary, 110% of the Fair Market
Value per share of Stock on the date of grant).

(b)Time and Conditions of Exercise.  The Committee will determine the time or
times at which an Option may be exercised in whole or in part. Except as
otherwise determined by the Committee or provided in an Award Agreement or other
written agreement between the Participant and the Company or an Affiliate, in
the event that the employment of a Participant with the Company and its
Affiliates (or the Participant’s service to the Company and its Affiliates)
terminates for any reason, (i) all of the Participant’s Options that were
exercisable on the date of such termination of employment or service will remain
exercisable for, and will otherwise terminate at the end of, a period of 90 days
after the date of such termination, but in no event after the expiration date of
the Options, and (ii) all of the Participant’s Options that were not exercisable
on the date of such termination will be forfeited immediately; provided,
however, that such Options may become fully vested and exercisable in the
discretion of the Committee.

(c)Payment.  The Committee will determine the methods by which the exercise
price of any Option may be paid, the form of payment, and the methods by which
shares of Stock will be delivered or deemed to be delivered to a Participant
upon his or her exercise of the Option.  As determined by the Committee at or
after the date of grant of an Option, the payment of the exercise price of an
Option may be made, in whole or in part, in the form of (i) cash or cash
equivalents, (ii) delivery (by either actual deliver or attestation) of
previously-acquired shares of Stock based on the Fair Market Value of such Stock
on the date of exercise, (iii) withholding of shares of Stock from the Option
based on the Fair Market Value of such Stock on the date of exercise, (iv)
broker-assisted market sales, or (v) any other cashless exercise arrangement.

(d)Exercise Term.  No Option granted under the Plan may be exercisable for more
than ten years following the date of grant of the Option.

5

 

--------------------------------------------------------------------------------

 

(e)ISOs.  The Committee may grant Incentive Stock Options only to eligible
employees of the Company or its subsidiaries (as defined for this purpose in
section 424(f) of the Code).  The terms of any ISO granted under the Plan will
comply in all respects with the provisions of section 422 of the Code.  ISOs may
not be granted more than ten years after the earlier of the adoption of the Plan
or the approval of the Plan by the Company’s stockholders. Notwithstanding the
foregoing, the Fair Market Value of the shares of Stock subject to an ISO and
the aggregate Fair Market Value of the shares of stock of any parent or
subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) subject to any other ISO (within the meaning of section 422 of the Code)
of the Company or a parent or subsidiary corporation (within the meaning of
sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under section 422 of
the Code.  Failure to comply with this provision will cause the excess to be
reclassified as Nonqualified Stock Options in accordance with the Code.

(f)Prohibition on Repricing.  Except as otherwise provided in Section 3.07,
without the prior approval of the stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash in an amount, or other Awards with a
value, that exceeds the excess, if any, of the Fair Market Value of the shares
of Stock subject to the Option at the time of the cancellation or exchange over
the exercise price of such Option, or for Options or SARs with an exercise price
that is less than the exercise price of the original Option, except as permitted
in accordance with Section 3.06, and (iii) the Company may not repurchase an
Option for value (in cash, substitutions, cash buyouts, or otherwise) from a
Participant if the current Fair Market Value of the Stock underlying the Option
is lower than the exercise price of the Option.

Section 2.03Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Eligible Persons on the following terms and conditions:

(a)Right to Payment.  Upon the exercise of a SAR the Participant has the right
to receive, for each share of Stock with respect to which the SAR is being
exercised, the excess, if any, of (i) the Fair Market Value of one share of
Stock on the date of exercise, over (ii) the exercise price of the SAR as
determined by the Committee and set forth in the Award Agreement, which exercise
price will not be less than the Fair Market Value of the Stock on the date of
grant of the SAR.

(b)Time and Conditions of Exercise.  The Committee will determine the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals or future
service requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, and any other terms and
conditions of the SAR.  Except as otherwise determined by the Committee or
provided in an Award Agreement or other written agreement between the
Participant and the Company or an Affiliate, in the event that the employment of
a Participant with the Company and its Affiliates (or the Participant’s service
to the Company and its Affiliates) terminates for any reason, (i) all of the
Participant’s SARs that were exercisable on the date of such termination of
employment or service will remain exercisable for, and will otherwise terminate
at the end of, a period of 90 days after the date of such termination, but in no
event after the expiration date of the SARs, and (ii) all of the Participant’s
SARs that were not exercisable on the date of such termination will be forfeited
immediately; provided, however, that such SARs may become fully vested and
exercisable in the discretion of the Committee.

(c)Prohibition on Repricing.  Except as otherwise provided in Section 3.07,
without the prior approval of the stockholders of the Company: (i) the exercise
price of a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash in an amount, or other Awards with a value, that
exceeds the excess, if any, of the Fair Market Value of the shares of Stock
subject to the SAR at the time of the cancellation or exchange over the exercise
price of such SAR, or for Options or SARs with an exercise price that is less
than the exercise price of the original SAR, except as permitted in accordance
with Section 3.06, and (iii) the Company may not repurchase a SAR for value (in
cash, substitutions, cash buyouts, or otherwise) from a Participant if the
current Fair Market Value of the Stock underlying the SAR is lower than the
exercise price of the SAR.

6

 

--------------------------------------------------------------------------------

 

Section 2.04Restricted Stock.  The Committee may grant Awards of Restricted
Stock to Eligible Persons on the following terms and conditions:

(a)Restrictions.  Shares of Restricted Stock will be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals or future service requirements), in such
installments or otherwise, as the Committee may determine.  During the
restricted period applicable to the Restricted Stock, the Restricted Stock may
not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant, except as permitted pursuant to Section 3.09.

(b)Rights as Stockholder.  Upon the issuance of shares of Restricted Stock in
the name of a Participant the Participant will have the rights of a stockholder
with respect to the shares of Restricted Stock and will become the record holder
of such shares, subject to the provisions of the Plan and the Award Agreement.

(c)Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(d)Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may require or permit a Participant to elect that any cash
dividends paid on a share of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock, applied to the purchase of additional
Awards, or deferred without interest to the date of vesting of the associated
Restricted Stock; provided, however, that any such dividends, additional shares
of Restricted Stock or additional Awards credited with respect to a share of
Restricted Stock will be subject to the same vesting conditions applicable to
such share of Restricted Stock and shall, if vested, be delivered or paid on the
same date as such share of Restricted Stock vests or such later date as may be
approved by the Committee and set forth in the associated Restricted Stock Award
Agreement.  Stock distributed in connection with a stock split or stock
dividend, and other property (other than cash) distributed as a dividend, will
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.

Section 2.05Restricted Stock Units.  The Committee may at any time and from time
to time grant Restricted Stock Units under the Plan to such Eligible Persons and
in such amounts as it determines. Each Restricted Stock Unit will entitle the
recipient to receive upon vesting one share of Stock from the Company or an
amount of cash equal to the Fair Market Value of one share of Stock, or a
combination thereof, as determined by the Committee.  Restricted Stock Units
granted to a Participant will be subject to risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals or future service requirements), in
such installments or otherwise, as the Committee may determine.

Section 2.06Dividend Equivalent Rights.  The Committee may grant Dividend
Equivalent Rights to a Participant in connection with another Award, entitling
the Participant to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to the number of shares of Stock covered by
such Award. The Committee may, in the Award Agreement, provide that Dividend
Equivalent Rights will be deemed reinvested in additional Stock, other Awards or
other investment vehicles. Notwithstanding anything contrary in this Section
2.06, Dividend Equivalent Rights credited with respect to an Award will be
subject to the same vesting conditions applicable to such Award and shall, if
vested, be delivered or paid on the same date as such Award vests or such later
date as may be approved by the Committee and set forth in the Award Agreement
for such Award.

7

 

--------------------------------------------------------------------------------

 

Section 2.07Stock or Other Stock-Based Awards.  The Committee is authorized,
subject to the limitations under applicable law, to make such other Awards that
are payable in, valued in whole or in part by reference to, or otherwise based
on or related to shares of Stock, as deemed by the Committee to be consistent
with the purposes of the Plan, including without limitation shares of Stock
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into shares of Stock, and Awards valued by reference to the book
value of shares of Stock.  The Committee will determine the terms and conditions
of such Awards.

Section 2.08Performance Awards.  The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the
Committee.  The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.

Article III

PROVISIONS APPLICABLE TO AWARDS

Section 3.01Term of Awards.  Except as specified herein, the term of each Award
will be for such period as may be determined by the Committee; provided,
however, that in no event will the term of any Option or SAR exceed a period of
ten years (or such shorter term as may be required in respect of an ISO under
section 422 of the Code).

Section 3.02Forfeiture Events.  Awards under the Plan are subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant.  In addition, the Committee may
specify in an Award Agreement that the Participant’s rights, payments and
benefits with respect to an Award will be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.  Such events may include, but will not be limited to, (i) termination of
employment or service for cause, (ii) violation of a material policy of the
Company or an Affiliate, (iii) breach of noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant, (iv) other
conduct by the Participant that is detrimental to the business or reputation of
the Company or an Affiliate, or (v) a later determination that the vesting of,
or amount realized from, a Performance Award was based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, whether or not the Participant caused or contributed to such material
inaccuracy.  The Company will seek to recover any Award as required by the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any other “clawback” provision required by law or exchange listing standards.

Section 3.03No Rights as a Stockholder.  No Participant (or other person having
rights pursuant to an Award) will have any of the rights of a stockholder of the
Company with respect to shares of Stock subject to an Award until the delivery
of such shares.  Except as otherwise provided in Section 3.07, no adjustments
will be made for dividends or distributions (whether ordinary or extraordinary,
and whether in cash, shares of Stock, other securities or other property) on, or
other events relating to, shares of Stock subject to an Award for which the
record date is before the date such shares of Stock are delivered.

Section 3.04Form and Timing of Payment under Awards; Deferrals.  Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or a subsidiary upon the exercise of an Option or SAR or settlement of
any other Award may be made in such forms as the Committee may determine,
including without limitation cash, Stock, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis; provided, however, that any such deferred payment will be set forth in
the Award Agreement or otherwise made in a manner that will not result in
additional taxes under section 409A of the Code.  Except as otherwise provided
herein, the Committee may provide that the settlement of any Award be
accelerated, and cash paid in lieu of Stock in connection with such settlement
or upon occurrence of one or more specified events (in addition to a Change of
Control).  Installment or deferred payments may be required by the Committee
(subject to Section 3.11, including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the existing Award
Agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee and in compliance with the requirements
of section 409A of the Code.

8

 

--------------------------------------------------------------------------------

 

Section 3.05Existence of Plans and Awards.  The existence of the Plan and the
Awards granted hereunder will not affect in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks where rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 3.06Change of Control.

(a)General.  Except as otherwise provided in an Award Agreement, in connection
with a Change of Control the Committee may, acting in its sole discretion and
without the consent of any holder of an Award, accelerate the vesting, delivery
or exercisability of, or the lapse of restrictions or deemed satisfaction of
performance goals with respect to, any Award. The exercise of the Committee’s
discretion under the preceding sentence may vary among individual holders and
may vary among Awards.  Unless otherwise provided in the applicable Award
Agreement and except as otherwise determined by the Committee, in the event of a
merger, consolidation, mandatory share exchange or other similar business
combination of the Company with or into any other entity (“successor entity”) or
any transaction in which another person or entity acquires all of the issued and
outstanding Stock, or all or substantially all of the assets of the Company,
outstanding Awards may be assumed or a substantially equivalent Award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity, and such an assumption or substitution will not be deemed to violate the
Plan (including, without limitation, Section 2.02(f) or Section 2.03(c)), or any
provision of any Award Agreement.

(b)Options and SARs.  Upon a Change of Control described in Section 1.02(g)(iii)
or (iv) (a “Covered Transaction”), the Committee, acting in its sole discretion,
may:

(i)Terminate and cancel any outstanding and unexercised Option or SAR,
immediately following which all rights of the holder thereunder will terminate,
provided that no Option or SAR may be terminated and canceled without the
consent of the holder before the expiration of ten (10) days following the later
of the date on which the Option or SAR is exercisable or the date on which the
holder receives written notice of the Covered Transaction;  or

(ii)Require the mandatory surrender to the Company of any outstanding and
unexercised Option or SAR (irrespective of whether such Option or SAR is then
exercisable) at, preceding or following the time of the Covered Transaction,
upon which surrender the Committee will cancel such Option or SAR and pay to the
holder an amount of cash (or other consideration including securities or other
property) per share equal to the excess, if any, of the Fair Market Value of the
shares of Stock subject to the Option or SAR immediately prior to the Covered
Transaction (the “Change of Control Price”) over the exercise price of such
Option or SAR, provided, that, if the exercise price equals or exceeds the
Change of Control Price no amount will be payable upon surrender of the Option
or SAR.

(c)Dissolution or Liquidation.  To the extent not previously exercised, settled
or assumed, Options, SARs and Performance Awards shall terminate immediately
prior to the dissolution or liquidation of the Company.

Section 3.07Adjustments.  The Committee may adjust the number of shares of Stock
authorized pursuant to Section 1.04(a) and will adjust (including, without
limitation, by payment of cash) the terms of any Awards (including, without
limitation, the number of shares of Stock covered by each Award, the type of
property to which the Award relates and the exercise price of any Award), in
such manner as it deems appropriate to prevent the enlargement or dilution of
rights, for any increase or decrease in the number of issued shares of Stock (or
issuance of shares of stock other than shares of Stock) resulting from a
recapitalization, stock split, reverse stock split, stock dividend, spinoff,
splitup, combination, reclassification or exchange of shares of Stock, merger,
consolidation, rights offering, separation, reorganization or any other change
in the corporate structure or event, the Committee determines affects the
capitalization of the Company; provided, however, that no such adjustment will
be required if the Committee determines that such action would cause an Award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A or otherwise would subject a Participant to an additional tax
imposed under Section 409A in respect of an Award.  After any adjustment made
pursuant to this Section 3.07, the number of

9

 

--------------------------------------------------------------------------------

 

shares of Stock subject to each outstanding Award will be rounded down to the
nearest whole number as determined by the Committee.

Section 3.08Substitute Awards.  The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity.  The Committee may direct that the
substitute awards be made on such terms and conditions as the Committee
determines appropriate in the circumstances.

Section 3.09Transferability of Awards.  No Award (or any rights and obligations
thereunder) may be sold, exchanged, transferred or assigned, whether voluntarily
or involuntarily, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) will be exercisable during the
life of the Participant only by the Participant or the Participant’s legal
representative. Notwithstanding the preceding sentence, the Committee may
permit, under such terms and conditions that it deems appropriate in its sole
discretion, (a) that a Participant may transfer an Award in whole or in part
without payment of consideration to a member of the Participant’s immediate
family, to a trust established for the benefit of a member of the Participant’s
immediate family, or to a partnership whose only partners are members of the
Participant’s immediate family, or (b) that except as prohibited by Rule 16b-3,
a Participant may transfer all or a portion of an Award to a person for which
the Participant is entitled to a deduction for a “charitable contribution” under
section 170(a)(i) of the Code, provided in either case that no further transfer
by such permitted transferee will be permitted, and provided further that the
exercise of the Award remains the power and responsibility of the Participant or
his or her legal representative. Any sale, exchange, transfer or assignment
violation of the provisions of this Section 3.09 will be null and void. All of
the terms and conditions of the Plan and the Award Agreements will be binding
upon any permitted successors and assigns.  Notwithstanding anything in this
Section 3.09 to the contrary, no Award may be transferred for value or
consideration.

Section 3.10Taxes.  As a condition to the delivery of any shares of Stock, other
property or cash pursuant to any Award or the lifting or lapse of restrictions
on any Award, or in connection with any other event that gives rise to a Federal
or other governmental tax withholding obligation on the part of the Company or
an Affiliate relating to an Award (including, without limitation, FICA tax), (a)
the Company or Affiliate may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to the Participant, whether or not
pursuant to the Plan, (b) the Committee will be entitled to require that the
Participant remit cash to the Company or Affiliate (through payroll deduction or
otherwise) or (c) the Company or Affiliate may enter into any other suitable
arrangements to withhold, in each case in an amount sufficient in the opinion of
the Company or Affiliate to satisfy such withholding obligation.  If the event
giving rise to the withholding obligation involves a transfer of shares of
Stock, then, at the discretion of the Committee, the Participant may satisfy the
withholding obligation by electing to have the Company withhold shares of Stock
(which withholding, unless otherwise provided in the applicable Award Agreement,
will be at a rate not in excess of the statutory minimum rate) or by tendering
previously owned shares of Stock, in each case having a Fair Market Value equal
to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules). The Company
and any Affiliate is authorized to withhold from any Award granted, or any
payment relating to an Award under the Plan, including from a distribution of
Stock, amounts of withholding and other taxes due or potentially payable in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority includes, without
limitation, the authority to withhold or receive Stock or other property and to
make cash payments in respect thereof in satisfaction of a Participant’s tax
obligations, either on a mandatory or elective basis.

Section 3.11Amendment, Modification and Termination.  The Board may amend,
alter, suspend, discontinue or terminate the Plan or the Committee’s authority
to grant Awards under the Plan without the consent of the Company’s
stockholders; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, (a) increase the number of shares of Stock
available for issuance under the Plan, (b) expand the types of Awards under the
Plan, (c) materially expand the class of individuals eligible to participate in
the Plan, (d) materially extend the term of the Plan, or (e) otherwise
constitute a material change requirement stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
the national securities exchange on which the shares of Stock are then listed,
then such amendment will be subject to stockholder approval; and provided
further, that the Board may condition any other amendment or modification on the
approval of the Company’s stockholders for any reason.  No Board action under
this Section 3.11 may materially and adversely affect the rights of a
Participant under any outstanding Award held by such Participant immediately
prior to the effective time of such Board action.

10

 

--------------------------------------------------------------------------------

 

Section 3.12Correction of Errors.  Notwithstanding anything in the Plan or an
Award Agreement to the contrary, the Committee may amend an Award, to take
effective retroactively or otherwise, as deemed necessary or advisable for the
purpose of correcting errors occurring in connection with the grant or
documentation of an Award, including rescinding an Award erroneously granted,
including, but not limited to, an Award erroneously granted to an individual who
does not qualify as an Eligible Person on the date of grant of the Award.  By
accepting an Award under the Plan, each Participant agrees to any amendment or
rescission made pursuant to or with respect to this Section 3.12 to any Award
made under the Plan without further consideration or action.

Section 3.13Limitation on Rights Conferred under Plan.  Neither the Plan nor any
action taken hereunder may be construed as (a) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or an Affiliate, (b) interfering in any way
with the right of the Company or an Affiliate to terminate any Eligible Person’s
or Participant’s employment or service relationship at any time, (c) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants or employees or other service
providers, or (d) conferring on a Participant any of the rights of a stockholder
of the Company unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Award Agreement and the Plan.

Section 3.14Unfunded Status of Awards.  The Plan is intended to constitute an
“unfunded” plan and nothing in the Plan or any Award Agreement will give the
Participant any rights that are greater than those of a general creditor of the
Company.  The Plan will not constitute an “employee benefit plan” for purposes
of section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.

Section 3.15Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval may be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem
desirable.  Nothing contained in the Plan may be construed to prevent the
Company or an Affiliate from taking any corporate action which is deemed by the
Company or such Affiliate to be appropriate or in its best interest, whether or
not such action would have an adverse effect on the Plan or any Award made under
the Plan. No employee, beneficiary or other person will have any claim against
the Company or any Subsidiary as a result of any such action.

Section 3.16Fractional Shares.  No fractional shares of Stock will be issued or
delivered pursuant to the Plan or any Award.  The Committee may determine
whether cash, other Awards or other property will be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
will be forfeited or otherwise eliminated.

Section 3.17Severability.  If any provision of the Plan is held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions hereof, but such provision will be fully severable and the
Plan will be construed and enforced as if the illegal or invalid provision had
never been included herein.  If any of the terms or provisions of the Plan or
any Award Agreement conflict with the requirements of Rule 16b-3 (as those terms
or provisions are applied to Eligible Persons who are subject to section 16(b)
of the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions will be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.

Section 3.18Governing Law.  All questions arising with respect to the provisions
of the Plan and Awards shall be determined by application of the laws of the
State of Delaware, without giving effect to any conflict of law provisions
thereof, except to the extent Delaware law is preempted by federal law.  The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable federal and state laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Stock.

Section 3.19Conditions to Delivery of Stock.  Nothing herein or in any Award
granted hereunder or any Award Agreement will require the Company to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding

11

 

--------------------------------------------------------------------------------

 

statute or statutes, any other applicable statute or regulation, or the rules of
any applicable securities exchange or securities association, as then in effect.

Section 3.20Special Provisions Related Section 409A of the Code.  To the extent
that the Committee determines that any Award granted under the Plan is subject
to Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date the
Plan became effective. Notwithstanding any provision of the Plan to the
contrary, in the event that following the date an Award is granted the Committee
determines that the Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the date the Plan became effective), the Committee may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, including amendments or
actions that would result in a reduction to the benefits payable under an Award,
in each case, without the consent of the Participant, that the Committee
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section or mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A of the Code if compliance is not
practical.  Nevertheless, the tax treatment of the benefits provided under the
Plan or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates, nor their respective directors, officers, employees or advisers
(other than in his or her capacity as a Participant) will be held liable for any
taxes, interest, penalties or other amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

Section 3.21Plan Establishment and Term.  The Plan shall become effective
(the “Effective Date”) on the later of (a) the date of its adoption by the Board
and (b) the date it is approved by the stockholders of the Company in accordance
with applicable law and the applicable requirements of the New York Stock
Exchange. Unless terminated earlier by the Board pursuant to Section 3.11, the
Plan shall terminate on the day prior to the tenth anniversary of the Effective
Date.

12

 